FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 27, 2021

                                     No. 04-20-00502-CR

                                 Kevin Arick Brice O'DELL,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-20-010
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

        On September 28, 2020, appellant filed a pro se request for forms seeking to appeal an
order of deferred adjudication signed on February 12, 2020. Thereafter, appellant filed a series
of pro se motions, including an “Amended Timely Extension for Notice of Appeal on Probation
Plea Bargain Case” on October 9, 2020, a “Motion for Timely Extension,” on October 23, 2020,
a “Motion Rule 60(b) and Amended motion for Out of Time New Trial” on November 6, 2020,
and a “Motion to Set PR Bond and Release Defendant” on December 3, 2020. Because we
dismissed this appeal for lack of jurisdiction, appellant’s pro se motions are DENIED AS
MOOT.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court